Citation Nr: 0121379	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 25, 1961, to 
December 1, 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO rating decision that denied 
service connection for PTSD.  The veteran testified at a 
Board hearing in June 2001.   At the hearing, the veteran 
indicated that she would seek to obtain a medical statement 
to support her claim, and the record was left open for 60 
days to permit this.  However, no such medical evidence has 
been submitted, the time for submitting such evidence has 
expired, and the Board has made its decision based on the 
evidence of record.


FINDINGS OF FACT

1.  The veteran did not engage in combat, and there is no 
credible supporting evidence that stressors for PTSD occurred 
during her active military service.

2.  The veteran has been disagnosed with PTSD, and such has 
been medically linked to civilian stressors rather than any 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from August 25, 
1961 to December 1, 1961.  

Her service medical and personnel records note episodes of 
enuresis (bed-wetting).  According to an October 1961 
certificate prepared by a platoon officer, the veteran was 
counseled during several interviews for her housekeeping and 
bed-wetting problems.  During the course of interviews that 
formed the basis for this certificate, the veteran had 
disclosed that she previously suffered from bed-wetting one 
and a half years earlier, prior to her entry into active 
duty.  The veteran reported that she had been informed by a 
civilian doctor that her bed-wetting was due to a nervous 
condition.  The veteran stated that her current outbreak was 
due to her fear of the platoon sergeant.  

An October 1961 Army mental hygiene service certificate 
reveals that the veteran had become enuretic because of 
upsetting news from home, including several illnesses.  
However, the veteran also indicated that she had been 
enuretic one and a half years prior to active service.  The 
diagnosis was immature reaction with a symptomatic habit 
reaction of enuresis manifested by a passive dependent 
personality in a very emotionally unstable individual, and 
this condition was characterized as having existed prior to 
service.  The chief of the mental hygiene service at this 
Army hospital recommended an administrative separation of the 
veteran as being unsuitable for further military training.  

On her November 1961 report of medical history for the 
service separation examination, the veteran denied having 
sleeping problems, frequent or terrifying nightmares, 
depression or excessive worry, memory loss, or nervous 
trouble; a lifelong history of enuresis (bed-wetting) was 
reported.  The psychiatric system was found to be normal on 
clinical evaluation at the separation examination.

Following administrative discharge proceedings, the veteran 
was discharged from service in December 1961 for the stated 
reason of unsuitability, enuresis.

In April 1962, the veteran claimed service connection for a 
nervous condition.  This claim was denied by the RO in an 
unappealed May 1962 decision.

VA medical records from the 1970s show the veteran was 
treated for substance abuse.

In February 1999, the RO received the veteran's claim for 
service connection for PTSD.  She reported she was diagnosed 
with PTSD by the VA in 1998. 

VA medical records from 1998 and 1999 show the veteran 
received extensive treatment for psychiatric and substance 
abuse problems.  In addition to a diagnosis of PTSD, there 
were diagnoses of drug and alcohol dependence, anxiety, 
depression, and a personality disorder.  In one of the 
records, the veteran reported that she had suffered several 
traumas, including trauma arising from an in-service 
psychiatric interview regarding her purchase of a blond wig 
and trauma arising from a post-service rape. 

According to an October 1998 VA progress note and a VA mental 
health psychotherapy note, the veteran had a diagnosis of 
PTSD associated with a sexual assault as an adult and with 
the homicide she witnessed as a child.   

In November 1998, as part of ongoing VA treatment, the 
veteran underwent a psychological assessment.  At that time, 
she discussed various incidents, including a post-service 
rape, witnessing the murder of her uncle when she was 13 
years old, and a fight with her ex-husband's new wife.  She 
stated that she became nervous and began wetting the bed 
after being sent to see a psychiatrist in service and that 
she became depressed after she was discharged from the 
service.  The diagnosis was PTSD, but the stressors listed 
included only the rape, the witnessing of the murder of her 
uncle, and the breakup of her marriage.  Other diagnoses 
included substance abuse and a personality disorder.

In July 1999, the veteran underwent a VA compensation 
examination for PTSD.  The doctor reviewed the records and 
noted various reported civilian stressors including 
witnessing a murder as a child, beatings as a child, and 
being raped after service.  It was noted that in an earlier 
interview the veteran had described her experiences in the 
military, including bed-wetting, but she had not described 
continuing symptoms associated with these experiences.  The 
veteran related that she witnessed the remnants of a burning 
bus while en route to basic training in Alabama and she 
described various episodes of racial discrimination while in 
service.  The veteran also described having purchased a blond 
wig, which she wore off duty, and which she stated was the 
reason for her being sent to a military psychiatrist for an 
interview.  She said that she had been distressed by the 
military psychiatrist's questions, which she described as 
irritating and racial.  After the in-service psychiatric 
incident, the veteran recounted, she had nightmares, wet the 
bed, and had other symptoms.  She said that the bed-wetting 
had not been occurring prior to the in-service psychiatric 
interview.  

The VA doctor considered the veteran's stressors and the 
criteria for PTSD, and stated as follows:

Although she has had experiences (a rape, the 
witnessing of her uncle's murder, beatings by her 
mother) that meet the criteria of a traumatic 
stressor, her interview with the psychiatrist in 
the military, which she is identifying as the 
stressor that led to symptoms, is not of the 
nature that one would expect to create [PTSD].  
Additionally, in the November interview, she 
connected the dreams and other symptoms she 
reported to the rape and to the incident with her 
ex-husband, not to the incident with the 
psychiatrist.  She does currently report re-
experiencing of the incident with the psychiatrist 
and the other described stressors through 
nightmares and intrusive thoughts.  She reports 
trying to avoid thinking about the military, and 
of sometimes (when depressed) avoiding social 
contact, although when she is not depressed she 
seeks it and reports enjoying it.

The VA doctor at the July 1999 examination diagnosed the 
veteran with dysthymic disorder and post-traumatic stress 
symptoms due to rape and due to witnessing a murder.  Other 
factors noted included breakup of marriage and recent death 
of her father.

In her December 1999 substantive appeal, in testimony at a 
January 2000 RO hearing, and in testimony at a June 2001 
Board hearing, the veteran asserted that during service she 
experienced stressors which led to PTSD.  As to service 
stressors, she described factors such as being a black woman 
subject to a racist atmosphere, being mistreated by superiors 
because she wore a blond wig when off duty, and being 
mistreated by a psychiatrist.  The veteran maintained that 
civilian stressors, such as witnessing a murder when she was 
a child and being raped after service, were not the cause of 
her PTSD, and she indicated she disagreed with such 
assessment made by health professionals. 

II.  Analysis

Through discussions in the rating decision, statement of the 
case, and supplemental statement of the case, the veteran has 
been notified of the evidence needed to substantiate her 
claim for service connection for PTSD.  Medical records have 
been obtained, the veteran has been provided a VA 
examination, and she has had personal hearings on appeal.  
The evidence compiled with respect to the veteran's claim 
does not point to the existence of any additional evidence 
that would be relevant.  The Board is satisfied that the 
facts relevant to the claim have been properly developed.  
The notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).

The record demonstrates the veteran has been diagnosed 
several times as having PTSD.  Thus the diagnosis element for 
service connection is met.  However, the other elements for 
service connection (satisfactory proof of a service stressor, 
and medical evidence linking the condition to a service 
stressor) have not been met.

The service records show the veteran did not engage in combat 
with the enemy.  Thus her assertion of service stressors 
(racist behavior, mistreatment by superiors, etc.) are not 
sufficient to establish the occurrence of such events.  
Rather, her stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f);  Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The service records do not establish the 
events, the veteran has submitted no independent evidence to 
prove her alleged service stressors, and the events which she 
alleges to be service stressors are not the type which could 
be verified through research by the U.S. Armed Services 
Center for Research of Unit Records. 

Even assuming that the service events occurred as alleged, 
service connection still requires competent medical evidence 
linking PTSD to a service stressor, and this requirement 
clearly is not satisfied.  The recent medical treatment 
records, and the 1999 VA compensation examination, link the 
veteran's current diagnosis of PTSD to civilian stressors 
(e.g., witnessing a murder as a child and being raped after 
service), and indicate that the diagnosis of PTSD is not 
linked to the claimed service events which the veteran 
believes are stressors.  It bears emphasis that the medical 
linkage element for service connection must be proven by 
competent medical evidence.  38 C.F.R. § 3.304(f).  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology, and her statements do not 
serve to establish the medical causation aspect of her claim.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In the absence of satisfactory proof of a service stressor, 
and in the absence of medical evidence linking PTSD to a 
service stressor, service connection may not be granted.  The 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

